Citation Nr: 0116969	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  98-08 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for a 
herniated disc, currently rated as 10 percent disabling.

2.  Propriety of a severance of the veteran's service 
connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to December 
1991, and from November 1992 to September 1995.

This matter comes before the Board of Veterans' (Board) on 
appeal from a June 1996 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded the veteran service 
connection, with an initial rating of 10 percent, for a 
herniated disc of the low back.  He responded with a 
September 1996 statement expressing disagreement with the 
initial rating for his low back disability.  A statement of 
the case was afforded him in May 1998, and he responded with 
a VA Form 9 that same month.  This issue was thus perfected 
for appeal.

In December 1997, the RO informed the veteran of a proposed 
severance of his service connection for depression; such was 
accomplished in a March 1998 rating action.  The veteran 
responded with notice of disagreement received in May 1998, 
regarding the severance of service connection.  He was then 
provided a May 1998 statement of the case on this issue, and 
he responded that same month with a VA Form 9, perfecting 
this issue for appeal.  A personal hearing was afforded the 
veteran in September 1998.

This matter was remanded in June 2000 for the purpose of 
obtaining additional medical evidence concerning the 
veteran's back disability and Social Security Administration 
records.  This case has been returned to the Board for 
appellate review.

The issue of whether a decision to sever service connection 
for depression was proper will be addresses in the REMAND 
section below.


FINDING OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  The veteran's service-connected herniated disc is 
manifested by complaints of pain.  He has flexion to 45 
degrees, and extension to 20 degrees with lateral flexion to 
25 degrees, bilaterally.  


CONCLUSION OF LAW

The criteria for a disability evaluation of 20 percent have 
been met.  38 U.S.C.A. §§ 1155 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. Part 4, §§ 4.7, 4.40, 4.45, 4.71a, and Diagnostic Code 
5292 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A)
(VCAA) became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

The veteran contends that his back disability is more severe 
than contemplated by the evaluation assigned.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception with the initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 127 (1999).  The 
Fenderson case requires consideration be given to staged 
ratings in claims arising out of the original grant of 
service connection.  The severity of the veteran's disability 
must be evaluated from the effective date of service 
connection through the present.  Fenderson, 12 Vet. App. at 
125-127, citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

With regard to the development that has been undertaken in 
this case, the record includes a December 2000 VA examination 
which is adequate for rating purposes.  No additional 
pertinent evidence has been identified by the veteran.  
Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to increased ratings for 
the disability at issue.  The discussions in the statement of 
the case and supplemental statements of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Thus, although the claim was developed before the effective 
date of the VCAA, there is no reasonable possibility that 
further development would aid in substantiating the claim 
and, therefore, an additional remand is not necessary.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

At his November 1995 VA examination, the veteran reported low 
back pain which started during Desert Storm and that if he 
did anything his back would hurt.  The veteran indicated that 
the pain radiated down his right leg,  and he reported that 
he had an MRI of his back which demonstrated a herniated 
disc.  He denied any bowel or bladder problems.  The 
examination showed that the extremities had pulses 2+ and 
equal bilaterally with no cyanosis or clubbing demonstrated.  
There was no scoliosis and no costovertebral angle 
tenderness.  The veteran had paraspinal tenderness in the 
lumbosacral region bilaterally.  Motor strength was 5/5 in 
the upper and lower extremities.  Sensory examination was 
intact to light touch and pinprick.  Vibratory sensation was 
within normal limits and negative Romberg.  X-ray of 
lumbosacral spine demonstrated no evidence of a fracture or 
dislocation.  No significant degenerative disease was noted.  
Sacroiliac joints were unremarkable.

VA outpatient clinical notes dated January 1997 indicated 
that the veteran reported one of his lumbar discs being 
herniated with resultant lower back pain and right lower 
extremity pain.  The veteran indicated that he had been weak 
in his right lower extremity and was unable to use it 
functionally.  The veteran also reported being unable to 
walk, however, the examiner noted that the veteran did come 
in with a straight cane that he apparently had been using.  
The examination showed the veteran unable to straighten his 
right leg and had a significant amount of pain with passive 
knee extension; however, the examiner noted when the 
veteran's leg was let go, he was able to keep it perfectly 
straight.  No atrophy was noted and tone was difficult to 
assess at the lower extremity secondary to voluntary 
guarding.  On sensory examination, the veteran reported that 
he was unable to sense over the entire right lower extremity, 
but indicated that he was able to sense some type of 
sensation in his lower back when his lower extremity was 
touched.  Deep tendon reflexes were symmetrical.  The 
veteran's chart was not available for review and the examiner 
noted that in the interim he would order the veteran a 
chairback brace and have the veteran return on a p.r.n. 
basis.

VA outpatient clinical notes dated August 1997 noted that the 
veteran reported falling off a truck in Desert Storm and 
sustained a slipped disc.  He indicated that he had sharp 
shooting pain down his right leg and numbness in both feet.  
He reported trying heating pads, ice, and exercises with mild 
relief.  The veteran was taking Flexeril with moderate 
relief.  The examiner noted that the veteran had subjective 
pain with any movement and that he was not cooperative with 
the examination.  The assessment was histrionic patient with 
personality disorder; history of back problems; MRI normal by 
report

At his August 1997 VA examination for miscellaneous 
disorders, the veteran's chief complaint was back pain 
present since the Persian Gulf in 1991.  The veteran reported 
that the pain was unbearable with constant pain radiating 
down both legs.  He reported the inability to walk secondary 
to this pain and reported paresthesias and, as noted by the 
examiner, essentially anything the examiner asked in regard 
to this problem.  The examination of the extremities showed 
pulses equal bilaterally, no cyanosis, clubbing or edema.  
There was no effusion demonstrated in the joints, no 
limitation of movement delineated and no scoliosis.  The back 
showed no costovertebral angle tenderness and the veteran did 
demonstrate pain with palpation of the paraspinous muscles in 
the lumbar region.  Motor was essentially 5/5 in the lower 
extremities.  Gait narrow bases with no Romberg.  Plantars 
flexor.  Coordination within normal limits.  Gait was slow 
and was unable to perform and complained of pain during that 
part of the operation.  Deep tendon reflexes: biceps, 
triceps, brachioradialis 2+ patella, 2+ Achilles.  The 
assessment was mechanical low back pain with suggestion of an 
x-ray of the lumbosacral spine and shoulders.

At his September 1998 RO hearing, the veteran testified that 
the pain in his back ran down his legs with numbness and 
giving way.  He indicated that he had to move slowly and his 
legs gave way at times.  The veteran testified that he still 
used a brace and a cane provided while on active duty.  

Due to the inconsistency of the symptoms, the Board, in June 
2000, remanded for an orthopedic examination to determine the 
nature and extent of the veteran's lumbosacral spine 
disability.

At his December 2000 VA examination the veteran reported 
constant neck and back pain with no radiation.  The veteran 
indicated that activity made the pain worse and rest helped.  
He took Flexeril and Celebrex.  The examination showed active 
range of motion of the feet and ankles in dorsiflexion were 
to 20 degrees bilaterally, plantar flexion was to 45 degrees 
bilaterally, eversion to 20 degrees bilaterally, inversion to 
30 degrees bilaterally, abduction to 10 degrees bilaterally, 
and adduction to 20 degrees bilaterally.  Active range of 
motion of the knees in flexion was 0 to 130 degrees.  Active 
range of motion of the hips in flexion was to 120 degrees 
bilaterally, abduction was to 45 degrees, adduction to 30 
degrees bilaterally, internal rotation to 40 degrees 
bilaterally, and external rotation was to 45 degrees 
bilaterally.  Active range of motion of his thoracolumbar 
spine in flexion was to 45 degrees, extension was to 20 
degrees, lateral flexion was to 25 degrees right and left.  
Sensation was intact to pinprick and light touch over the 
dermatomes of the lower extremities and the upper 
extremities.  Muscle strength of the lower extremities was 
5/5.  Muscle strength of the lower and upper extremities was 
5/5 in all joints.  Deep tendon reflexes were present and 
equal.  Straight leg raising was negative bilaterally.  There 
was very severe pain on very light stroking of the veteran's 
entire lumbosacral spine and entire cervical spine.  There 
was no evidence of any muscle spasm or fasciculation of the 
cervical or lumbosacral paraspinal muscles.  There was no 
edema or erythema of the muscles.  There were no bony or soft 
tissue abnormalities of the muscles.  The Spurling 
compression test of the neck was negative.  The veteran's 
gait was completely non-antalgic without the use of any 
assistive device and there was no limp.  There were no other 
focal or neuromuscular deficits.

The examiner noted that he reviewed the x-rays of the 
veteran's neck and back and the lumbar spine.  The impression 
was mild, generalized disc bulge at L3-4, slightly more 
moderate generalized at L4-5, no definite spinal stenosis was 
seen.  The examiner concluded that the veteran had low back 
pain and neck pain with some inconsistencies between 
subjective and objective findings, examples of this would be 
very severe pain on very light stroking of his entire 
lumbosacral and cervical spine with no evidence of any edema 
or erythema.  But, the examiner indicated that the diagnosis 
for the veteran for the lumbar spine should be mild 
degenerative disc disease in the lumbosacral spine.  There 
was no paralysis or weakened movement and there was no 
excessive fatigability or incoordination on movement.  The 
examiner noted that it was not likely that there would be 
additional range of motion lost in the lumbosacral spine due 
to pain on use, weakened movement, excess fatigability or 
incoordination. 

The veteran's low back condition is currently rated as 10 
percent disabling under the provisions of Diagnostic Code 
5293, intervertebral disc syndrome (IDS).  Diagnostic Code 
5293 provides a 10 percent evaluation for mild IDS.  A 20 
percent disability evaluation is warranted for moderate IDS 
with recurring attacks.  A 40 percent disability evaluation 
is warranted for severe IDS involving recurring attacks, with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.

The evaluation of intervertebral disc syndrome under 
Diagnostic Code 5293 involves loss of range of motion.  
Therefore, a veteran may be evaluated under either Diagnostic 
Code 5292 or Diagnostic Code 5293, but he would not be 
entitled to rating under both codes.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); VAOPGCPREC 36-97, 63 Fed. Reg. 31262 
(1998).  

Diagnostic Code 5292 provides a 10 percent evaluation for 
slight limitation of motion, a 20 percent evaluation for 
moderate limitation of motion, and a 40 percent evaluation 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  At the December 2000 VA examination 
the examiner found active range of motion of his 
thoracolumbar spine in flexion was to 45 degrees, extension 
was to 20 degrees, lateral flexion was to 25 degrees right 
and left.  At his December 2000 VA examination the examiner 
noted some inconsistencies between subjective and objective 
findings and the examiner opined that the diagnosis for the 
veteran's lumbar spine should be mild degenerative disc 
disease in the lumbosacral spine.  The Board finds that 
documentation of limitation of flexion to 45 degrees more 
closely approximates moderate limitation of motion of the 
lumbar spine.  Thus, a twenty percent evaluation for the 
veteran's back disability under DC 5292 is warranted.  
Objective evidence does not show motion of the back which is 
more than severe.  In this regard, therefore, an evaluation 
in excess of 20 percent is not warranted under Diagnostic 
Code 5292.

Also, 38 C.F.R. § 4.40 and § 4.45 must be considered under 
Diagnostic Code 5292.  Section 4.40 allows for consideration 
of functional loss due to pain and weakness causing 
additional disability beyond that reflected on range of 
motion measurements, and § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.

The Board finds that the evidence is against the veteran's 
claim for an evaluation in excess of 20 percent for the 
veteran's degenerative disc disease.  The evidence does not 
show objective evidence of severe limitation of motion of the 
lumbosacral spine or severe recurring attacks due to disc 
syndrome.  The December 2000 VA examination showed no 
evidence of muscle spasm, neurological abnormalities, 
weakness, atrophy, excess fatigability, or incoordination, 
with inconsistencies between subjective and objective pain 
findings.  Thus the Board finds that any pain experienced by 
the veteran would reasonably be encompassed in this case 
within the 20 percent rating contemplated for limitation of 
range of motion.  The Board concludes that the currently 
assigned 20 percent rating adequately compensates the veteran 
for the demonstrated level of functional impairment.  The 
preponderance of the evidence is against a higher evaluation 
under Diagnostic Code 5292 or 5293, taking into consideration 
§§ 4.40 and 4.45, and the equipoise rule is not for 
application.  38 U.S.C.A. § 5107(b).

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An increased rating to 20 percent is granted for the 
veteran's service connected herniated disc disability, 
subject to the laws and regulations governing the payment of 
monetary benefits.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As noted above, during the pendency of the veteran's appeal 
but after the case was forwarded to the Board, the President 
signed the VCAA.  VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(d) (2000).  A change in 
diagnosis may be accepted as a basis for severance action if 
the examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  38 C.F.R. § 3.105(d) 
further provides that this certification must be accompanied 
by a summary of the facts, findings, and reasons supporting 
the conclusion.  In the instant case, the Board notes that 
the decision to sever service connection was based on an 
asserted change in diagnosis as supported by the opinions of 
two VA examinations and two Boards of two examiners who did 
not find depression and diagnosed malingering and factitious 
disorder.  However, while the Board's review of the opinions 
rendered by the VA examiners that there are no findings 
justifying a diagnosis of depression is adequately supported 
by facts, findings, and reasons, the regulation specifically 
requires certification that the diagnosis on which service 
connection was predicated is clearly erroneous, and the 
record does not contain a specific certification from the VA 
examiners in this regard.  In addition, recently acquired 
records from the Social Security Administration reflect 
private and VA records dated in 1998 and 1999, with diagnoses 
of schizoaffective disorder, post-traumatic stress disorder, 
general anxiety disorder, depressed mood with irritability 
and adjustment reaction, and apparent depressive syndrome.  
Thus, the Board finds that due process requires the remand of 
this matter so that a VA examiner(s) may be given the 
opportunity to certify, based on all of the accumulated 
evidence, that the diagnosis on which service connection was 
predicated was clearly erroneous.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should arrange for the 
veteran's claims file to be reviewed by 
either the examining physicians or other 
proper medical authority to certify, if 
he/she so finds, that, in light of the 
accumulated evidence, the original 
diagnosis of depression was clearly 
erroneous.  The examiner's review of the 
claims file must be acknowledged in 
writing, and the certification must be 
accompanied by a summary of the facts, 
findings and reasons supporting the 
conclusion.  If the examiners are unable 
to provide the requested certification 
without additional development, 
appropriate action should be initiated.   

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance provided by the Department, 
including among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

3.  Thereafter, the RO should review the 
claims file to ensure that all the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that any requested opinions are in 
compliance with the Board's remand and if 
they are not, the RO should implement 
corrective procedures.

4.  The RO should then readjudicate the 
claim in accordance with the applicable 
laws and regulations.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 


